SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedNovember 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto AURA SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Delaware 95-4106894 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 1310 E. Grand Ave. El Segundo, California 90245 (Address of principal executive offices) Registrant's telephone number, including area code: (310) 643-5300 Former name, former address and former fiscal year, if changed since last report: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YES [ X ]NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ X ]NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Act). Large Accelerated Filer  Accelerated Filer  Non-accelerated filer  Smaller Reporting Company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo [x] 1 APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesNo Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the latest practicable date. Class Outstanding December 31, 2011 Common Stock, par value $0.0001 per share 71,845,208 shares 2 AURA SYSTEMS, INC. INDEX Index Page No. PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Balance Sheets as of November 30, 2011 and February 28, 2011 4 Condensed Statements of Operations for the Three and Nine Months Ended November 30, 2011 and 2010 5 Condensed Statements of Cash Flows for the Nine Months Ended November 30, 2011 and 2010 6 Notes to Condensed Financial Statements 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 4T. Controls and Procedures 19 PART II. OTHER INFORMATION ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 ITEM 6. Exhibits 20 SIGNATURES AND CERTIFICATIONS 21 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AURA SYSTEMS, INC. CONDENSED BALANCE SHEETS AS OF NOVEMBER 30, 2, 2011 (Unaudited) November 30 February 28 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $59,070 at November 30, 2011 and February 28, 2011, respectively Inventory - current Other current assets Total current assets Property, plant, and equipment, net Inventory, non-current, net of allowance for obsolete inventory of $1,952,282 and $2,106,391 at November 30, 2011 and February 28, 2011, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Customer advances Notes payable - Convertible notes payable Notes payable and accrued interest- related party Total current liabilities Convertible notes payable Total liabilities Commitments and contingencies - - Stockholders' deficit : Common stock, $0.0001 par value; 150,000,000 and 75,000,000 shares authorized at November 30, 2011 and February 28, 2011; 71,445,208 and 60,720,956 shares issued and outstanding at November 30, 2011 and February 28, 2011 Additional paid-in capital Accumulated deficit (402,353,873 ) (391,254,160 ) Total stockholders' deficit (8,926,007 ) (11,428,578 ) Total liabilities and stockholders' deficit $ $ See accompanying notes to these Unaudited condensed financial statements. 4 AURA SYSTEMS, INC. CONDENSED STATEMENTS OF OPERATIONS THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (Unaudited) Three Months Nine Months Net Revenues $ Cost of goods sold Gross Profit Expenses Engineering, research and development expenses Selling, general and administrative expenses Total costs and expenses Loss from operations (3,047,937 ) (2,041,547 ) (10,652,731 ) (7,128,631 ) Other income and (expense) Interest expense, net (672,372 ) (211,663 ) (1,176,358 ) (670,284 ) Gain(Loss) on settlement of debt - (57,032 ) Other income (expense), net 85 (826 ) (5,129 ) Total other income (expense) ) (212,489 ) ) (732,445 ) Net Loss $ ) $ ) $ ) $ ) Total basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares used to compute basic and diluted income (loss) per share* *Basic and diluted weighted average number of shares outstanding are equivalent because the effect of potential dilutive securities is anti-dilutive. See accompanying notes to these un-audited condensed financial statements. 5 AURA SYSTEMS, INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED NOVEMBER 30, 2 (Unaudited) Cash flow from operating activities: Net Loss $
